per curiam:
Los hechos acaecidos en este caso nos permi-ten reiterar a los miembros de la profesión jurídica que la práctica de la notaría requiere un alto grado de dedicación y esmero en su ejecución. Cuando no se ejerce la notaría *708con el empeño requerido, se coloca en riesgo la fe pública, que es la piedra angular de nuestro derecho notarial. Vea-mos los antecedentes fácticos que originaron este procedi-miento disciplinario.
I
La Leda. Carmen del R. Collado Ruiz (licenciada o que-rellada) fue admitida al ejercicio de la abogacía el 6 de no-viembre de 1979 y al de la notaría el 30 de noviembre del mismo año.
El 26 de abril de 1989, la licenciada Collado Ruiz autorizó un contrato privado de compraventa de un solar que no estaba segregado ni inscrito en el Registro de la Propiedad.(1) Compareció como parte vendedora, el matrimonio compuesto por la Sra. Doris L. Rosa Carrión y su entonces esposo, el Sr. Emilio Larrión Querrol (señor Larrión), y como parte compradora, la Sra. Aida L. Carbonell Burgos (señora Carbonell Burgos o quejosa). El contrato estaba condicionado a que la letrada realizara varios trámites de segregación y que autorizara las correspondientes escrituras para la posterior inscripción de la propiedad en un término de tres años. Concluidas estas gestiones y transcurrido ese término, se completaría el pago de la compraventa.
Así las cosas, el 21 de diciembre de 2006, la señora Carbonell Burgos presentó una queja contra la licenciada Collado Ruiz. Alegó que transcurridos más de doce años desde que fue autorizado el contrato privado de compraventa, la notaría no había completado la gestión encomendada. Adujo que tuvo que darle seguimiento personalmente hasta que, finalmente, en 2003 se otorgó la escritura correspondiente.
Cabe señalar, que la licenciada Collado Ruiz cometió va-rias infracciones y faltas notariales en varios documentos *709posteriores al otorgamiento del contrato privado; además de las actuaciones erradas en su gestión como notaría du-rante el trámite para formalizar la compraventa. Veamos.
Según detalla el expediente del caso, la finca objeto del contrato privado de compraventa (solar Núm. 5) procedía de otro predio que pertenecía, a su vez, a otra finca de mayor cabida que no estaba segregada (Finca Núm. 732). Transcurridos seis años desde el otorgamiento del contrato privado de compraventa, el señor Larrión, quien fue uno de los vendedores del bien inmueble en cuestión, falleció.(2) Como parte de las gestiones con la Sucesión Larrión, en noviembre de 2000, la querellada autorizó una escritura de Protocolización de Poder, en la que se nombró como apoderado a uno de los hijos del causante.
En abril de ese mismo año, la licenciada Collado Ruiz autorizó una escritura de Ratificación de Segregación de Compraventa (Primera Escritura) a la cual comparecieron el apoderado de la Sucesión Larrión, la viuda y una hija de ésta, para ratificar la compraventa concretada mediante contrato privado a favor de la quejosa. El bien inmueble objeto del contrato se identificó como “el predio número 5 procedente de otro predio” del cual no se ofrecieron datos regístrales, que a su vez procedía de la “Parcela F”, inscrita como la “Finca Número 732 de Canóvanas”. En esa escritura la licenciada Collado Ruiz únicamente consignó que los vendedores eran “dueños en pleno dominio” del predio objeto del contrato y que la segregación del solar objeto de la escritura había sido autorizada por la otrora Autoridad de Reglamentos y Permisos (ARPE).(3)
Posteriormente, en junio de 2003, la querellada autorizó una segunda escritura sobre Ratificación de Segregación y Compraventa (Segunda Escritura). Al otorgamiento de esa *710escritura comparecieron los miembros de la Sucesión Larrión, la viuda Doris L. Rosa Carrión y un hermano de ésta. En la aludida escritura, la notaría por primera vez explicó la procedencia de la Finca Núm. 732. En cuanto a ello, señaló que la finca le pertenecía a Crescencio Rosa Pérez (don Crescencio). Añadió que ésta había sido objeto de varias segregaciones, ventas y cesiones a favor de los hijos de don Crescencio, Ángel Enrique y Doris Rosa. Empero, la querellada no figuró información sobre la declara-toria de herederos o documento alguno que acreditara quién o quiénes eran los herederos de don Crescencio. Tampoco ofreció referencia sobre qué documento acreditaba las transacciones realizadas.(4) Así las cosas, la licenciada Collado Ruiz presentó una acción de declaratoria de herederos ante el Tribunal de Primera Instancia para la Sucesión de don Crescencio. A pesar de que la resolución fue emitida el 1 febrero de 2005, no fue hasta el 28 abril del 2006 que la querellada presentó instancia ante el Registro de la Propiedad para inscribirla.
Conforme a lo anterior, el 7 de marzo de 2009, la Oficina de Inspección de Notarías (ODIN) rindió un Informe sobre la queja presentada. En cuanto a las actuaciones notariales de la licenciada Collado Ruiz, éstas no están en disputa. De hecho, la abogada aceptó que incurrió en las numerosas fal-tas y deficiencias señaladas en el informe. Además, previo a que este Foro ordenara la presentación de la querella que nos ocupa, la quejosa solicitó el desistimiento de la queja ya que el inmueble finalmente fue inscrito en el Registro de la Propiedad y ésta íue compensada económicamente por la querellada.
No obstante, el 8 de octubre de 2012 ordenamos a la *711Procuradora General que presentara la querella de acuerdo con la Regla 14 de nuestro Reglamento.(5) Subsiguientemente, el 22 de febrero de 2013, la Oficina de la Procuradora General presentó la Querella y le imputó a la letrada violaciones a los Cánones 18, 19 y 35 del Código de Etica Profesional;(6) al Art. 56 de la Ley Notarial de Puerto Rico (Ley Notarial);(7) al Reglamento Notarial de Puerto Rico (Reglamento Notarial),(8) y al Art. 57 de la Ley Hipotecaria y del Registro de la Propiedad (Ley Hipotecaria).(9) Luego de varias prórrogas, la licenciada Collado Ruiz con-testó la querella. En esencia, aceptó los hechos y reconoció que no obró con la diligencia requerida en la otorgación de las escrituras públicas descritas. Sin embargo, aclaró que finalmente se logró la inscripción del inmueble en el Registro de la Propiedad a favor de la quejosa.
Después de recibir la contestación de la querellada, de-signamos a la Leda. Eliadís Orsini Zayas como comisionada especial para que recibiera la prueba y nos rindiera un in-forme con sus determinaciones de hecho y recomendaciones pertinentes. Las partes sometieron el caso a base de la prueba documental existente en los expedientes del Tribunal. La única prueba testifical consistió en los testimonios de tres testigos de reputación quienes coincidieron en que la letrada goza de una excelente reputación en la comunidad. La comisionada especial señaló en su Informe que la letrada aceptó las faltas imputadas.(10) Por ello, nos recomendó que sancionáramos a la querellada, limitándole el ejercicio de la notaría por un año y permitién-dole autorizar únicamente testimonios y declaraciones de *712autenticidad. Tanto la procuradora general como la quere-llada tuvieron la oportunidad de reaccionar al Informe de la comisionada especial. Examinados los hechos ante nuestra consideración, estamos en posición de resolver.
HH (—]
El Canon 18 del Código de Ética Profesional, supra, dispone, en lo pertinente, que “[e]s deber del abogado defender los intereses del cliente diligentemente, desple-gando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable”.(11) Es innegable que este canon consagra un deber ineludible, según el cual el abogado o abogada debe manifestar todo su conocimiento y sus destrezas en favor de la causa de su cliente.(12)
Hemos señalado que “ ‘[c]uando se infringe el Canon 18, el perjuicio directo lo padece la propia parte negligente no logrando la concreción de lo pretendido’ ”.(13) Por tal razón, la referida norma ética prescribe y enfatiza la necesidad de que los abogados empleen toda su habilidad y co-nocimiento de forma tal, que su actuación en la gestión a la que se comprometió, no repercuta en perjuicio de los mejores intereses de su cliente, ya sea por descuido, negligencia o dilación indebida en los trámites de su caso. Nótese que, a pesar de que este canon menciona la labor idónea en rela-ción con el cliente, reiteradamente hemos interpretado que el mismo aplica a la labor del abogado-notario, ya que el notario, como abogado, está obligado por los Cánones del Código de Ética Profesional. Por lo tanto, el Canon 18 *713impide al notario actuar de forma indiferente y sin la dili-gencia requerida en este.(14)
Por otro lado, el Canon 19, en lo que atañe a la conducta que nos compete, dispone que “ [e] 1 abogado debe mantener a su cliente siempre informado de todo asunto importante que surja en el desarrollo del caso que le ha sido encomendado”.(15) Así, en un sinnúmero de ocasiones hemos expresado que la obligación que impone el Canon 19 “constituye un elemento imprescindible en la relación fiduciaria que caracteriza el vínculo abogado-cliente”.(16) A tales efectos, hemos señalado que “constituye un deber ético independiente de la diligencia que, en virtud del Canon 18, se le exige al abogado en todo momento durante su gestión profesional”.(17) Por ello, el Canon 19 impone al notario la obligación de asesorar legalmente a los otorgantes sobre las posibles consecuencias jurídicas que puede tener el negocio jurídico celebrado.(18) En consecuencia, cuando el notario no informa a los otorgantes sobre las circunstancias del otorgamiento y sus efectos, el notario infringe el Canon 19 del Código de Ética Profesional, supra.(19)
En ese contexto, en In re Pizarro Colón, 151 DPR 94 (2000), dijimos que el abogado en su función notarial está obligado a realizar “las averiguaciones mínimas que requieren las normas más elementales de la profesión [y las leyes aplicables] y que en aquellas ocasiones en que tenga duda sobre lo expresado por el otorgante, indague más allá de lo requerido comúnmente”.(20) Por lo tanto, an*714tes de autorizar una escritura, es de vital importancia que el notario conozca la realidad registral de la propiedad como principal custodio de la fe pública.(21) Ante esa responsabilidad, el notario tiene el insoslayable deber de lograr que los otorgantes concurran al acto notarial en un estado de conciencia informada.(22) Es decir, si el notario desconoce el estado registral de la propiedad sobre la cual se otorga la es-critura, no podría informarles debidamente a los otorgantes de las posibles consecuencias que puedan ocurrir en el ne-gocio jurídico. De manera que la información que proveería a los otorgantes no le constaría de propio conocimiento y correría el riesgo de que la información compartida sea incierta.(23) Por ello, aquel notario que al autorizar una es-critura no demuestre la competencia y diligencia exigida en el ejercicio de la notaría y que tampoco se asegure de pro-veer a los otorgantes la información que le conste sea cierta, viola los Cánones 18 y 19 del Código de Ética Profesional, supra. Esto es importante, ya que cuando el notario o nota-ría otorga un instrumento público imprime en ellos una ga-rantía de fe pública. Por lo que al quebrantar esa dación de fe está cometiendo una falta grave en el ejercicio de la notaría.(24) Tales actuaciones constituyen una violación, no únicamente a los cánones del Código de Ética Profesional, sino también a las disposiciones de la Ley Notarial y su Reglamento. Esto conlleva la imposición de una severa me-dida disciplinaria.(25)
Sobre este particular, el Art. 15(f) de la Ley Notarial, 4 LPRA sec. 2033(f), dispone que el abogado o abogada tiene el deber de hacer todas las advertencias legales per-tinentes durante el acto de otorgamiento. Por lo tanto, y *715como mencionáramos previamente, antes de autorizar una escritura pública el notario debe conocer los antecedentes registrales de la propiedad para asegurarse de que lo expre-sado es cierto.(26) El notario no puede simplemente ignorar el estado registral de una propiedad al momento de autorizar una escritura de segregación, por ejemplo.(27) De lo contrario, estaría dando como cierto un hecho que es incompatible con la realidad registral, violando la fe pública notarial que, como sabemos, constituye la “espina dorsal de todo el esquema de autenticidad documental notarial”.(28)
En lo atinente a la conducta de la licenciada Collado Ruiz, en In re López Maldonado, 130 DPR 863 (1992), expresamos lo siguiente:
Un abogado-notario viola la fe notarial al no hacer nn estu-dio de título en el Registro de la Propiedad y proceder a pre-parar y a autorizar una escritura —dando fe de que se hace un traspaso de una finca— cuando en realidad el traspaso es de un solar segregado y aún no inscrito y no sobre la finca des-crita en la escritura. También viola la fe notarial el dar fe en una escritura de que la finca está inscrita a nombre de una persona cuando de los libros del Registro de la Propiedad surge que esto no es cierto.(29)
En conclusión, el notario debe asegurarse del fiel cumplimiento con lo dispuesto en el Art. 2 de la Ley Notarial, supra, so pena de que se tomen medidas disciplinarias en su contra.(30) No hacerlo sería apartarse de la conducta exigida por el Canon 35 del Código de Etica Profesional, supra.(31) En lo pertinente, este canon dispone que el abo-gado debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar afidávit u otros documentos y *716al presentar sus causas. Cónsono con lo enunciado, hemos resuelto que se infringe el referido canon por el simple hecho de faltar a la verdad, independientemente de los motivos de la falsedad. A esos efectos, no es necesario que el notario haya faltado a la verdad deliberadamente o con la intención de defraudar o engañar.(32) Tampoco es necesario causar daño a un tercero. Tales manifestaciones no constituyen una defensa ante la violación ética.(33)
Finalmente, debemos puntualizar que no estamos obligados a sostener las determinaciones de hechos realiza-das por un comisionado especial. Estas merecen nuestra de-ferencia, salvo que se demuestre pasión, prejuicio, parciali-dad o error manifiesto en su apreciación de la prueba.(34) No obstante, esa deferencia aplica cuando las determinaciones de hechos están basadas en prueba testifical, pues es cuando el comisionado especial se encuentra en una mejor posición para aquilatar la prueba.(35) Ahora bien, “cuando esas determinaciones estén basadas en la prueba documental que obra en el expediente, el tribunal revisor está en igual posición que el Comisionado Especial, y por ende, puede adoptar, modificar o rechazar tal informe”.(36) Establecido el marco doctrinal aplicable, procedemos a determinar si la notaría incurrió en las violaciones imputadas.
III
Sabido es que cuando adjudicamos casos relacionados a violaciones éticas debemos tomar en consideración los agravantes y atenuantes que apliquen. Así, al determinar la sanción disciplinaria que vamos a imponer a un abogado *717que ha incurrido en conducta impropia, debemos considerar su historial profesional.(37) Evaluamos, entre otras cosas, la reputación del abogado en la comunidad, si se trata de una primera falta, si ninguna parte ha resultado perjudicada, la aceptación de la falta y el resarcimiento al client e.(38)
En este caso, debemos reconocer que es la primera vez que la licenciada Collado Ruiz se enfrenta a un proceso disciplinario. Además, sabemos que ésta aceptó todos sus errores, demostró estar verdaderamente arrepentida por las faltas en que incurrió se responsabilizó de subsanar las deficiencias de las escrituras objeto de la controversia y se aseguró de inscribir en el Registro de la Propiedad el in-mueble que la quejosa adquirió. Incluso, le entregó $8,000 a la quejosa para recompensar los gastos incurridos en el negocio jurídico autorizado y demostró a través de sus testigos que tiene una buena reputación en la comunidad. En síntesis, la licenciada Collado Ruiz subsanó todos sus erro-res y logró la transmisión del inmueble y su subsiguiente inscripción en el Registro de la Propiedad.
Ahora bien, el hecho de que un notario subsane todas las deficiencias no es suficiente para liberarlo de responsabilidad. Esto, porque la función que ejerce el no-tario, como custodio de la fe pública, requiere que éste sea sumamente cuidadoso y que preste gran atención y esmero en las gestiones que realiza. Al respecto, hemos reafirmado que “el ejercicio del notariado exige un grado razonable de organización administrativa, supervisión, responsabilidad y consciencia pública”.(39) En lo que respecta al caso ante nos, es evidente que la licenciada Collado Ruiz no empleó la atención y el esmero requeridos en sus funciones como notaría. Un examen del expediente refleja que la abogada autorizó alrededor de diez documentos tratando de rectifi-*718car o subsanar sus propios errores. Sin embargo, a pesar de ello, repetía las mismas faltas una y otra vez. Particu-larmente, la omisión de las advertencias legales, dejar de exponer información sobre los otorgantes, dejar de exponer la información necesaria de ella como notaría autorizante, la descripción incompleta e incongruente de solares, el omitir el tracto sucesivo de las cabidas, entre otras.
También, surge del expediente del caso que la letrada recibió una comunicación por parte del Bufete Carlos M. García Rullán, en la que se le solicitó que aclarara nume-rosas interrogantes que surgían de varias escrituras auto-rizadas por ella. Entre las aclaraciones solicitadas están: la falta de datos de inscripción de las fincas segregadas, la falta de documentos complementarios importantes para la inscripción de las correspondientes escrituras en el Regis-tro de la Propiedad, confusión con respecto a la cabida de las fincas segregadas, datos incongruentes entre la infor-mación de las escrituras y la autorización de ARPE para la segregación de fincas. En fin, un sinnúmero de errores y faltas que ponen de manifiesto la nefasta gestión notarial de la licenciada Collado Ruiz.
De otra parte, en la Primera Escritura (sobre ratifica-ción y compraventa) la licenciada Collado Ruiz consignó que los vendedores eran dueños en pleno dominio del in-mueble, cuando constaba inscrito en el Registro de la Pro-piedad a nombre de otra persona. Esto demuestra que la letrada no verificó el historial registral del inmueble. De igual forma, la letrada tampoco consignó que el predio del cual procedía el solar 5 no constaba inscrito en el Registro de la Propiedad, como finca separada de la Finca Núm. 732; no orientó adecuadamente a la quejosa sobre las con-secuencias de adquirir un inmueble que aparecía inscrito en el Registro de la Propiedad a favor de otra persona. Más importante aún, no realizó las advertencias necesarias y esenciales sobre el negocio jurídico en cuestión. Además, en tres ocasiones distintas, la licenciada Collado Ruiz omitió *719la información sobre nombre, vecindad y sitio de oficina de la notaría autorizante apartándose así de las disposiciones de la Ley Notarial y su Reglamento. Tales actuaciones, en unión a todos los errores y faltas cometidos en las escritu-ras públicas, demuestran una falta de diligencia por parte de la querellada en su quehacer jurídico.
Por último, en la Segunda Escritura de ratificación de segregación y compraventa no figuró información sobre la declaratoria de herederos o documento alguno que acreditara quién o quiénes eran los herederos de Don Crescencio, verdadero dueño de la Finca Núm. 732. Ello en violación a la fe pública notarial, al Art. 57 de la Ley Hipotecaria, supra, y en consecuencia, del Canon 35.
Cónsono con los hechos del caso ante nos, colegimos que la licenciada Collado Ruiz cometió las violaciones imputadas. Según reseñado, las actuaciones y omisiones de la letrada reflejan su patente indiferencia respecto sus deberes como abogada y notaría. De esa forma, la querellada violó los Cánones 18, 19 y 35 del Código de Ética Profesional, supra. En conclusión, se apartó de los deberes exigidos en la Ley Notarial, la Ley Hipotecaria y los cánones del Código de Ética Profesional.
IV
Por los fundamentos que anteceden, decretamos la suspensión inmediata de la Leda. Carmen Collado Ruiz de la práctica de la notaría por el término de tres meses. La Oficina de Alguacil de este Tribunal procederá de inmediato, a incautar la obra protocolar y sello notarial de la licenciada Collado Ruiz y entregará a la Oficina de Inspección de Notarías para la investigación e informe correspondientes. Notifíquese personalmente esta Opinión “per curiam” a la licenciada Collado Ruiz por la Oficina del Alguacil de este Tribunal.

Se dictará Sentencia de conformidad.


 Según el Informe de la Comisionada Especial, el contenido del documento reflejaba ser una opción de compra aunque se le denominó “escritura de contrato de compraventa”.


 Cabe señalar que no fue sino hasta diez años luego del fallecimiento del señor Larrión que la licenciada Collado Ruiz presentó una instancia ante el Registro de la Propiedad con el fin de inscribir la declaratoria de herederos del causante.


 Surge del expediente del caso que en ese momento la Administración de Reglamentos y Permisos (ARPE) aún no había aprobado la segregación.


 El 9 de julio de 2004, mediante Acta de Subsanación, la licenciada Collado Ruiz subsanó la deficiencia en la omisión de nombre, vecindad y sitio del notario autorizante en las escrituras. Posteriormente, el 28 de agosto de 2006, la letrada autorizó una nueva Acta de Subsanación para aclarar que en una escritura anterior describió erróneamente el solar 5 vendido a la quejosa, ya que ese predio aparecía como “Lote 5” y también como “Lote H-l” en distintos planos.


4 LPRA Ap. XXI-B.


 4 LPRA Ap. IX.


 4 LPRA sec. 2001 et seq.


 4 LPRA Ap. XXIV.


 30 LPRA sec. 2260.


 La única imputación que la querellada no aceptó fue la violación al Art. 66 de la Ley Notarial, supra. Ello, porque el estado de derecho al momento de los hechos no lo prohibía. Véase el Informe de la Comisionada Especial, pág. 3.


 4 LPRA Ap. IX.


 In re Santos Cruz, 193 DPR 224, 228 (2015). Véase, además, In re Cuevas Velázquez, 174 DPR 433, 442 (2008).


 Íd.; In re Nieves Nieves, 181 DPR 25, 37-38 (2011) (citando a R.L. Vigo, Ética del abogado: conducta procesal indebida, 2da ed., Buenos Aires, Ed. LexisNexis Abeledo Perrot, 2003, pág. 103).


 In re Pizarro Colón, 151 DPR 94, 105 (2000).


 4 LPRA Ap. IX.


 In re Santos Cruz, supra, pág. 229; In re Colón Morera, 172 DPR 49, 57 (2007). Véase, también, In re Muñoz Morell, 182 DPR 738, 752 (2011); In re García Muñoz, 170 DPR 780, 790 (2007); In re Criado Vázquez, 155 DPR 436, 456 (2001).


 In re Santos Cruz, supra, pág. 230.


 Véase, además, In re Criado Vázquez, supra, pág. 452.


 In re Martínez Sotomayor, 189 DPR 492, 501 (2013).


 In re Pizarro Colón, supra, pág. 106, citando a In re Vera Vélez, 148 DPR 1, 9 (1999).


 Íd.


 Íd.


 In re Ortiz Gutiérrez, 153 DPR 271, 277 (2001).


 In re Santiago Rodríguez, 194 DPR 753 (2016); In re Toro Imbernón, 194 DPR 499 (2016).


 Íd.


 In re Martínez Sotomayor, supra, pág. 500.


 íd.


 íd.; In re Collazo Sánchez, 159 DPR 769, 774 (2003).


 In re López Maldonado, supra, pág. 866.


 In re Toro Imbernón, supra.


 In re Ojeda Martínez, 185 DPR 1068, 1075 (2012).


 In re Toro Imbernón, supra.


 Íd.


 In re García Ortiz, 187 DPR 507, 521 (2012); In re García Aguirre, 175 DPR 433, 442 (2009).


 Íd.; In re González Ortiz, 162 DPR 80, 85-86 (2004).


 In re García Ortiz, supra, pág. 521.


 In re Ortiz Delgado, 189 DPR 826, 832 (2013).


 Id. Véase, además, In re García Ortiz, supra, pág. 521.


 In re Montañez Alvarado, 160 DPR 496, 498 (2003).